PER CURIAM.
This action resulted from a collision between two trucks. Plaintiff was driving a garbage truck on a *474highway extending easterly from Boseburg. He was going east. Defendant’s logging truck, driven by an employee, was following plaintiff’s truck. Plaintiff attempted to make a left-hand turn into a driveway on the north side of the highway at a time when defendant’s driver was attempting to pass plaintiff’s truck. The jury returned a verdict for plaintiff. Defendant appeals.
The assignments relate to motions for nonsuit and a directed verdict; the allowance of an amendment to the complaint; the refusal of the trial court to withdraw certain specifications of negligence and an exception to certain instructions to the jury.
The case was a simple one which basically called for the jury to resolve conflicts in the evidence in respect to 'the sufficiency of the signal, if any, that plaintiff gave prior to attempting a left-hand turn; and the adequacy of plaintiff’s lookout. The court correctly instructed the jury on the law involved in deciding this uncomplicated case. The jury could not have been misled as to its function.
We find no merit in any of the assignments and decline to discuss them further. Judgment affirmed.